DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 	Claims 1-16 are pending. Claims 1-10 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

This office action is a 371 filing of PCT/KR2016/008132 filed 7/26/2016 which claims priori to KR10-201500108945 filed 7/31/2015. Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. Therefore, the effective filing date is 7/26/2016. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode 

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro  method of inhibiting fat accumulation in a liver cell, the method comprising introducing a vector comprising the coding sequence for a 14-3-3 operably linked to a promoter in the liver cell, treatment of the liver cell comprising the vector with oleic acid wherein the expression of the 14-3-3 protein inhibited PPAR2 expression and fatty acid accumulation, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
This is a new rejection necessitated by applicants’ amendment. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. In this case, the analysis has been made of the following factors. 
Nature of Invention.  The instant claims are drawn to inhibiting fat accumulation in vitro in a liver cell. 
Scope of Invention: The claims have been amended to provide a more narrow scope of inhibiting fat accumulation in vitro. However, the steps of the method are broad in that the method requires inhibiting fat accumulation, however, the steps leading to fat accumulation are missing as are means of expressing the 14-3-3 protein. 
Number of working examples and guidance.  PPAR2 is a ligand dependent transcription factor that binds as a heterodimer with RXR to regulate transcription which is highly expressed in adipocytes to regulate lipid metabolism and adipocyte differentiation. The specification details analysis of the role of 14-3-3 and 14-3-3in regulating PPAR2. The specification demonstrates the following. Example 1- via promoter studies, applicants demonstrated that expression of PPAR2 is regulated by 14-3-3 and 14-3-3it is inhibited by 14-3-3 and induced by 14-3-3.  Further, in examples 2-5, applicants demonstrated that each binds to the phosphorylated serine 273 residue of PPAR2 competitively. In examples 6-8, the role of oleic acid in increasing binding of 14-3-3and decreased binding of14-3-3 to PPAR2 not via PPAR2-RXR. In example 9, these factors were found to increase and decrease lipid accumulation respectively. Ultimately, applicants demonstrated that oleic acid increased triglyceride accumulation concordantly with overexpression of 14-3-3and decreased by 14-3-3. Applicants thus propose use of by 14-3-3 to inhibit triglyceride and lipid accumulation in vivo.
State of the art. and Unpredictability of the art.  The MPEP teaches, “However, claims reading on significant numbers of inoperative embodiments would render claims non-enabled when the specification does not clearly identify the operative embodiments and undue experimentation 
	The claims have been amended to recite more broadly a method of inhibiting fat accumulation wherein the method is simply introducing a vector comprising 14-3-3”.  First, there is a consideration of the lack of description of the full breadth of the claims. Applicants’ disclosure describes use of 14-3-3and 14-3-3 to regulate PPAR2 in liver cells wherein fat accumulation is inhibited by inhibition of PPAR2 by 14-3-3 delivery in vitro to hepatocytes. Furthermore, the method steps of analyzing such a step in the subjects is missing. The description of an invention that is included in a Specification for a Complete Application be "clear and complete".
Secondly, this is complicated by the lack of a gene expression regulatory element which is required for the method. As well, to inhibit fat accumulation, the method should have had fat accumulating whereas without knowing where the target analysis is and the measure of fat one cannot than inhibit it and there is no means of so measuring an inhibition of fat accumulation. Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the ability of a gene to be expressed from a vector, the lack of adequate steps to complete the method, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633